DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts/relationships) without significantly more.  Claims 1-3 and 7 are directed to methods (processes), claims 5 and 8-10 are directed to non-transitory computer-readable mediums (articles of manufacture), and claim 6 is directed to a device (machine), all statutory categories of invention.  The claims, however, are directed to mathematical concepts/relationships (a subcategory of abstract ideas), primarily in the form of generating and manipulating mesh geometry that represents mathematical relationships between mesh elements.  Meshing is a field of mathematics applicable to numerical representation of geometry that one of ordinary skill in the art would understand as a term of the art.  Claim 1 recites:
inputting the tool path for a product to be analyzed; (this amounts to a necessary data gathering step, and includes provisioning purely numerical data that represents a tool path)
defining an initial mesh that is made up of a number of microelements and encompasses the tool path; and (a mesh as discussed above is a mathematical relationship specifying geometry in the form of numerical values, enabling the geometry to be stored as numerical data.  The microelements set 
determining overlap between the tool path and the microelements, (this is equivalent to performing numerical comparison operations on the numerical mesh and path data – checking numerical distances between the data values)
removing non-overlapping microelements from the initial mesh, and (this is Boolean flagging and deleting a subset of the numerical data according to the distance calculation results)
storing an association of the tool path with overlapping microelements. (this is associating the numerical data representing the path with the numerical data representing the subset of the mesh data – equivalent to forming a mathematical relationship between the two numerical data elements.  The storing element would include generic computer memory performing the generic computer task of storing numerical data, though even a basic computer implementation is not explicitly claimed here).
This judicial exception discussed above is not integrated into a practical application. In particular, the claim only recites one additional element – inputting the tool path and storing data.  This would include a processor retrieving data from memory and storing it back into memory.  Such a processor is not even explicitly recited, and as such is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving data from and storing data to memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to retrieve and store data via memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 3, and 7 recite only further details regarding the numerical calculations and numerical data that is being analyzed via mathematical relationships and concepts.
Claims 4 and 8-10 recite only further details including a generic computer component (“A non-transitory computer-readable recording medium storing a program”) that is performing the generic computing task of storing program instructions.
Claim 6 recites limitations equivalent to claim 1, and further includes “an input device” and “a processor”.  An input device would include a processor retrieving information from memory, and a processor retrieving information and performing calculations upon it amounts to a generic computer component performing the generic computer task of processing data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US20160311165A1) in view of Tenma (US20160214325A1).
Regarding Claim 1:
Mark teaches:
inputting the tool path for a product to be analyzed; (¶129 Subsequently, for each layer, toolpaths (“layers and slices” 1002) are calculated by a path planner 1004 for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material.)
defining an initial mesh that is made up of a number of microelements and encompasses the tool path; and (¶131 as cited above discusses meshes; ¶135 when converted into an STL, the 3D data structure is transformed into a geometry mesh defining only the exterior perimeter, but retains all of the characteristics of the more complex CAD representation. As noted, this is optional, as the mesh representation is easier to “slice”. Defective, non-“watertight” or non-manifold STLs may be repaired such that all vertices are properly connected, but the representation as a mesh remains essentially similar.; ¶286 The computer receives a three-dimensional geometry such as a solid model, NURBS model, mesh or STL file. The computer slices the three-dimensional geometry into layers LA1 . . . LAm, and generates toolpath instructions to deposit consolidated composite swaths; examiner notes that ¶37 of the instant application's specification notes that the claimed microelements can include "polyhedral microelements", such as the hexahedral elements of a mesh, and that the geometry mesh of the reference as set forth in ¶127 includes a "polygon mesh of the desired part" made up of "cells or polygons having edges" - directly equivalent to the claimed microelements.)
determining overlap between the tool path and the microelements, (¶147 In step 752, the process slices the (pre-processed or corrected) geometry (e.g., triangle) mesh in to layers, strata, or slices (these terms used interchangeably). Techniques include checking all triangles or groups of proximate triangles vs. all cutting planes for intersections)
storing an association of the tool path with overlapping microelements. (¶147 In step 752, the process slices the (pre-processed or corrected) geometry (e.g., triangle) mesh in to layers, strata, or slices (these terms used interchangeably).; examiner notes that the slices are inherently stored in a computer system executing operations on data held in memory)
Mark does not teach in particular, but Tenma teaches:
removing non-overlapping microelements from the initial mesh, and (Abstract, modeling performance value of a three-dimensional printer; setting a first flag indicating whether a part of a shape of the three-dimensional object is present to each of the portion sections indicated by the portion section data, based on an overlapping degree between each of the portion sections and the three-dimensional object; and creating modeling data indicating the three-dimensional object obtained by arranging, in the respective portion sections having the first flag indicating that the part of the shape of the three-dimensional object exists, a three-dimensional object corresponding to the specific shape of the respective portion sections; ¶42 the flag indicating that at least a part of the shape of the three-dimensional object 112 does not exists in a portion section may be referred to as a deletion flag; ¶100 the second generation unit 406 generates the modeling data 103 indicating the three-dimensional object 115 obtained by respectively arranging and combining three-dimensional objects having the shapes of the portion sections 114, in the portion sections 114 in each of which the set flag indicates a part of the three-dimensional object 115 exists, from among the plurality of portion sections 114.; examiner notes the methodology set forth in ¶100 of the reference is excluding the sections with the deletion flag by only including features with the shape flag (the two flags are opposites), see Figs. 15A and B)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the 3D modeling of Tenma, notably including the deletion flag and overlap checks, to the tool path and geometry modeling of Mark, in order to enable a presentation of a modeling result that may be understood before the modeled operation is performed by the 3D printer practically (Tenma, ¶49).

Regarding Claim 2:
Mark teaches:
wherein the initial mesh is defined and overlap with the microelements is determined by taking width and thickness of the tool path into account. (¶147  This generates a set of two dimensional slices at a fixed height or variable height (either may be recorded as metadata for a particular slice). The fixed or variable height may be of any thickness/resolution printable by the target 3D printer; ¶129 Toolpaths are generated per internal algorithms that determine offsets, scales, and cellular decomposition for complete coverage approaches of the various contours. Some parameter control may be applied to the rules 1006 (e.g., an adjustable 1-5 thicknesses of deposited plastic for an outer perimeter forming rule).)

Regarding Claim 3:
Mark teaches:
wherein attributes of the tool path are included in the association with the tool path for the microelements that overlap the tool path. (¶129 Toolpaths are generated per internal algorithms that determine offsets, scales, and cellular decomposition for complete coverage approaches of the various contours. Some parameter control may be applied to the rules 1006 (e.g., an adjustable 1-5 thicknesses of deposited plastic for an outer perimeter forming rule).)

Regarding Claim 5:
Mark teaches:
A non-transitory computer-readable recording medium storing a program for causing a computer to execute (¶122 The controller 20 executes instructions which cause the filament drive to deposit and/or compress fiber into the part. The instructions are held in flash memory and executed in RAM (not shown; the instructions may be embedded in the controller 20))
the analysis mesh generation method according to claim 1. (the grounds of rejection presented above for claim 1 are applicable here)

Regarding Claim 6:
Mark teaches:
an input device configured to input the tool path for a product to be analyzed; and (¶129 Subsequently, for each layer, toolpaths (“layers and slices” 1002) are calculated by a path planner 1004 for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material.)
a processor configured to define an initial mesh that is made up of a number of microelements and encompasses the tool path, (¶131 as cited above discusses meshes; ¶135 when converted into an STL, the 3D data structure is transformed into a geometry mesh defining only the exterior perimeter, but retains all of the characteristics of the more complex CAD representation. As noted, this is optional, as the mesh representation is easier to “slice”. Defective, non-“watertight” or non-manifold STLs may be repaired such that all vertices are properly connected, but the representation as a mesh remains essentially similar.; ¶286 The computer receives a three-dimensional geometry such as a solid model, NURBS model, mesh or STL file. The computer slices the three-dimensional geometry into layers LA1 . . . LAm, and generates toolpath instructions to deposit consolidated composite swaths; examiner notes that ¶37 of the instant application's specification notes that the claimed microelements can include "polyhedral microelements", such as the hexahedral elements of a mesh, and that the geometry mesh of the reference as set forth in ¶127 includes a "polygon mesh of the desired part" made up of "cells or polygons having edges" - directly equivalent to the claimed microelements.)
the processor being further configured to determine overlap between the tool path and the microelements, (¶147 In step 752, the process slices the (pre-processed or corrected) geometry (e.g., triangle) mesh in to layers, strata, or slices (these terms used interchangeably). Techniques include checking all triangles or groups of proximate triangles vs. all cutting planes for intersections)
configured to store an association of the tool path with overlapping microelements. (¶147 In step 752, the process slices the (pre-processed or corrected) geometry (e.g., triangle) mesh in to layers, strata, or slices (these terms used interchangeably).; examiner notes that the slices are inherently stored in a computer system executing operations on data held in memory)
Mark does not teach in particular, but Tenma teaches:
configured to remove non-overlapping microelements from the initial mesh, and (Abstract, modeling performance value of a three-dimensional printer; setting a first flag indicating whether a part of a shape of the three-dimensional object is present to each of the portion sections indicated by the portion section data, based on an overlapping degree between each of the portion sections and the three-dimensional object; and creating modeling data indicating the three-dimensional object obtained by arranging, in the respective portion sections having the first flag indicating that the part of the shape of the three-dimensional object exists, a three-dimensional object corresponding to the specific shape of the respective portion sections; ¶42 the flag indicating that at least a part of the shape of the three-dimensional object 112 does not exists in a portion section may be referred to as a deletion flag; ¶100 the second generation unit 406 generates the modeling data 103 indicating the three-dimensional object 115 obtained by respectively arranging and combining three-dimensional objects having the shapes of the portion sections 114, in the portion sections 114 in each of which the set flag indicates a part of the three-dimensional object 115 exists, from among the plurality of portion sections 114.; examiner notes the methodology set forth in ¶100 of the reference is excluding the sections with the deletion flag by only including features with the shape flag (the two flags are opposites), see Figs. 15A and B)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the 3D modeling of Tenma, notably including the deletion flag and overlap checks, to the tool path and geometry modeling of Mark, in order to enable a presentation of a modeling result that may be understood before the modeled operation is performed by the 3D printer practically (Tenma, ¶49).

Regarding Claim 7:
Mark teaches:
wherein attributes of the tool path are included in the association with the tool path for the microelements that overlap the tool path. (¶129 Toolpaths are generated per internal algorithms that determine offsets, scales, and cellular decomposition for complete coverage approaches of the various contours. Some parameter control may be applied to the rules 1006 (e.g., an adjustable 1-5 thicknesses of deposited plastic for an outer perimeter forming rule).)

Regarding Claim 8:
Mark teaches:
A non-transitory computer-readable recording medium storing a program for causing a computer to execute (¶122 The controller 20 executes instructions which cause the filament drive to deposit and/or compress fiber into the part. The instructions are held in flash memory and executed in RAM (not shown; the instructions may be embedded in the controller 20))
the analysis mesh generation method according to claim 2. (the grounds of rejection presented above for claim 2 are applicable here)

Regarding Claim 9:
Mark teaches:
A non-transitory computer-readable recording medium storing a program for causing a computer to execute (¶122 The controller 20 executes instructions which cause the filament drive to deposit and/or compress fiber into the part. The instructions are held in flash memory and executed in RAM (not shown; the instructions may be embedded in the controller 20))
the analysis mesh generation method according to claim 3. (the grounds of rejection presented above for claim 3 are applicable here)

Regarding Claim 10:
Mark teaches:
A non-transitory computer-readable recording medium storing a program for causing a computer to execute (¶122 The controller 20 executes instructions which cause the filament drive to deposit and/or compress fiber into the part. The instructions are held in flash memory and executed in RAM (not shown; the instructions may be embedded in the controller 20))
the analysis mesh generation method according to claim 7. (the grounds of rejection presented above for claim 7 are applicable here)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128